Exhibit 10.4

 

Cigna Corporation

Cigna Stock Unit Plan:  Restricted Stock Unit Grant Agreement

 

Cigna Corporation (“Cigna”) has granted you the number of restricted stock units
of Cigna set forth below in this Restricted Stock Unit Grant Agreement
(“Restricted Stock Unit Grant” or “Grant”) under the Cigna Stock Unit Plan
(“Plan”). The date of your Restricted Stock Unit Grant (“Grant Date”) and the
dates on which your Grant is scheduled to vest (“Vesting Dates”) are also
indicated below. The award is subject to the provisions of the Plan and the
Terms and Conditions below.

 

You should carefully read all the terms and conditions of this Restricted Stock
Unit Grant and be sure you understand what they say and what your
responsibilities and obligations are before you click on the ACCEPT button to
acknowledge and agree to this Grant.

 

If you are not willing to agree to all of the Grant terms and conditions, do not
accept the Grant and do not click the ACCEPT button for the Restricted Stock
Unit Grant Acknowledgment and Agreement.  If you do not accept the Grant, you
will not receive the benefits of the Grant.

 

If you do click on the ACCEPT button, you are accepting and agreeing to all of
the terms and conditions of this Restricted Stock Unit Grant, which include,
among other things, restrictive covenants such as non-competition, customer and
employee non-solicitation and non-disclosure provisions and  litigation
cooperation and intellectual property assignment and assistance provisions.

 

Participant:

Grant Type:

Plan Name:  Cigna Stock Unit Plan

 

Grant Date:

Total Granted:

Grant Price:   (USD)

 

Vesting Schedule

 

Units Granted

           Vesting Date

 

 

 

You should also read the Plan Document and Key Contacts and Reference Materials
document (attached to the Plan) and indicate that you have done so and agree to
the terms by checking the appropriate box in the online grant acceptance
process.  The Key Contacts and Reference Materials document contains information
on how to get important stock award information (such as the Plan Prospectus,
Tax Considerations and Cigna’s Securities Transactions and Insider Trading
Policy) and whom to contact if you have questions.

 

Please be aware that the Cigna Securities Transactions and Insider Trading
Policy places restrictions on your transactions in Cigna securities and requires
certain Cigna employees to obtain advance permission from the Corporate
Secretary before executing transactions in Cigna securities.

 

If you have questions about your award, please contact Cigna Shareholder
Services by email at shareholderservices@cigna.com or by phone at 215.761.3516.

 

1

--------------------------------------------------------------------------------



 

Important Notice:  Restricted Stock Unit Grant Acknowledgment and Agreement

 

By clicking on the ACCEPT button, I:

 

1.     Acknowledge and represent to Cigna that I have:

 

a.     received the Restricted Stock Unit Grant;

 

b.    read and understand its terms and conditions, which include, among other
things, restrictive covenants such as non-competition, customer and employee
non-solicitation and non-disclosure provisions and  litigation cooperation and
intellectual property assignment and assistance provisions; and

 

c.     received answers to any questions I had about the Grant and its terms and
conditions, including the restrictive covenants.

 

2.    Understand and agree that:

 

a.    Delaware law governs the interpretation and construction of the Grant; and

 

b.     any controversy or proceeding arising out of or relating to the
restrictive covenants in the Grant will be brought exclusively before a federal
or state court in the State of Delaware where venue is appropriate and that has
subject matter jurisdiction (collectively, “Delaware Courts”).

 

3.    Consent to Delaware Courts exercising personal jurisdiction over me in any
dispute about the restrictive covenants.

 

Scroll down for the TERMS AND CONDITIONS of the Restricted Stock Unit Grant.

 

2

--------------------------------------------------------------------------------



 

TERMS AND CONDITIONS OF YOUR [Year] GRANT
OF RESTRICTED STOCK UNITS — GLOBAL

 

These Terms and Conditions are an important part of your grant of Restricted
Stock Units from Cigna Corporation (Cigna).  The terms of your Restricted Stock
Unit grant are in: (a) the electronic Restricted Stock Unit Grant Agreement
above, (b) these Terms and Conditions (including the Addendum), and (c) the
Cigna Stock Unit Plan (Plan).

 

Certain words in this document with first letters capitalized are defined in the
Restricted Stock Unit Grant Agreement above, these Terms and Conditions or
Article 2 of the Plan.  For purposes of these Terms and Conditions, “Employer”
means Cigna or a Subsidiary that employs you on the applicable date. This grant
is void if you are not an employee of Cigna or a Subsidiary (a Cigna company) on
the Grant Date.

 

1.             Restricted Stock Units; Restrictions

 

Each Restricted Stock Unit (Unit) is a conditional right to receive:

 

(a)           One share of Cigna Common Stock (Share); and

 

(b)           One associated Dividend Equivalent Right (described in Section 4.2
of the Plan and paragraph 4 below).

 

Units are subject to certain Restrictions from the grant date until the
applicable Payment Date described in paragraph 3.  The Restrictions are:

 

(c)           You cannot sell or transfer the Units to anyone; and

 

(d)           Unless an early vesting exception applies (described in paragraph
3), you will forfeit (lose your right to) your unvested Units and all related
rights (including the right to Dividend Equivalent payments) immediately upon
your Termination of Employment.

 

Sections 4.3 and 4.6 of the Plan describe these Restrictions in more detail.  In
addition to these Restrictions, you must also comply with all the terms and
conditions of this grant, including those contained in this document.

 

2.             Vesting

 

(a)           Except as described in paragraph 2(b) and subject to paragraph
2(c), the Restrictions on the Units will end (your Units will vest) on the
applicable Payment Date described in paragraph 3, but only if you remain
continuously employed by a Cigna company until the applicable Payment Date and
comply with all the terms and conditions of this grant, including those
contained in this document.

 

(b)           Notwithstanding paragraph 2(a) and subject to paragraph 2(c), if
your Termination of Employment is before an applicable Payment Date:

 

(1)           Your Units will vest upon your Termination of Employment if it is
Upon a Change of Control or due to your death or Disability; and

 

(2)           Your Units may vest upon your Termination of Employment if it is
due to your Early Retirement or Retirement and if the Committee or its designee
(including Cigna’s senior human resources officer) approves the early vesting
before your Termination of Employment.  If you want to be considered for early
vesting when you retire, you must ask your manager or human resources
representative far enough in advance of your retirement so there is time to
process your request.

 

Whether there is a Termination Upon a Change of Control for purposes of this
Restricted Stock Unit grant is determined by reference to a Change of Control
(as defined in the Plan)

 

3

--------------------------------------------------------------------------------



 

of the entity issuing this grant (Cigna Corporation) and not by reference to a
Change of Control of any predecessor entity of Cigna Corporation.

 

(c)           You must comply in all respects with the terms and conditions of
this grant, including those contained in this Attachment.

 

(d)           If you are resident or employed in a country that is a member of
the European Union, the grant of the Units and these Terms and Conditions are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”).  To the extent a court or tribunal of competent
jurisdiction determines that any provision of these Terms and Conditions is
invalid or unenforceable, in whole or in part, under the Age Discrimination
Rules, Cigna, in its sole discretion, shall have the power and authority to
revise or strike such provision to the minimum extent necessary to make it valid
and enforceable to the full extent permitted under local law.

 

3.             Payment

 

(a)           You have [__] separate Payment Dates under this grant because the
Units will vest in [__]  stages: [__] on the [__] anniversary of the Grant Date;
[__] on the [__] anniversary of the Grant Date; and [__] on the [__] anniversary
of the Grant Date.

 

(b)           Any Units that vest on account of your death will be paid during
the 90 day period immediately following your death to your surviving spouse or,
if you have no surviving spouse when you die, to your estate unless otherwise
provided under applicable law.

 

(c)           For each Unit that vests, Cigna will make payment by issuing one
Share as of the applicable Payment Date.  Until the Shares are issued to you,
you will not be a Cigna shareholder, not have the right to vote the Shares, and
not receive actual dividends.

 

4.             Dividend Equivalent Rights

 

(a)           Subject to the forfeiture provisions of this paragraph, your right
to receive payments for Dividend Equivalent Rights associated with a Unit will
vest on the scheduled Payment Date for the Unit described in paragraph 3
(Scheduled Payment Date).  If you forfeit a Unit, you will forfeit the right to
any Dividend Equivalent Rights payments associated with the Unit.  You will also
forfeit the right to any Dividend Equivalent Rights payments associated with a
Unit if:

 

(1)           you have a Termination of Employment before the Scheduled Payment
Date for the Unit (even if the Unit vests under paragraph 2);

 

(2)           the Scheduled Payment Date for the Unit occurs before the Unit
vests (because vesting is delayed); or

 

(3)           you are on a leave of absence when the Unit vests.

 

(b)           Cigna or a Subsidiary will make a lump sum cash payment to you for
vested Dividend Equivalent Rights within 70 days after the Scheduled Payment
Date.  The payment will equal (1) the number of Dividend Equivalent Rights that
vested on the Scheduled Payment Date multiplied by (2) the amount of any
dividends declared by Cigna’s Board and paid on one Share as to any dividend
record dates that occur between the date of grant and the Scheduled Payment
Date.  No interest will be paid on any Dividend Equivalent Rights payments.  The
payments, less applicable taxes withheld, may be included in your regular
paycheck or direct deposit.

 

4

--------------------------------------------------------------------------------



 

5.             Tax Withholding

 

(a)           Section 8.4 of the Plan shall apply to any Tax-Related Items (as
defined below) pertaining to the Units, the Shares issued in settlement of the
Units or any Dividend Equivalent Rights that Cigna and/or your Employer are
required to withhold under applicable local law.  Upon the vesting or payment of
any Unit or part of a Unit, Cigna reserves the right to satisfy any liability
for Tax-Related Items by withholding enough newly-issued Shares to cover all or
part of the applicable liability for Tax-Related Items.

 

(b)           Regardless of any action Cigna and/or your Employer take with
respect to any or all income tax,  social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related withholding (Tax-Related
Items), you acknowledge that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility. Cigna and/or your
Employer:

 

(1)   Make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Units (including the
grant of the Units, the vesting of the Units, the payment of the Units the
subsequent sale of any Shares acquired pursuant to the Units, and the receipt of
any dividends or dividend equivalents);

 

(2)   Do not commit to structure the terms of the grant or any aspect of the
Units to reduce or eliminate your liability for Tax-Related Items; and

 

(3)   May be required to withhold or account for Tax-Related Items in more than
one jurisdiction if you are subject to Tax-Related Items in more than one
jurisdiction between the Grant Date and the date of any relevant taxable or tax
withholding event.

 

If your country of residence (and/or your country of employment, if different)
requires withholding of Tax-Related Items, Cigna shall satisfy any applicable
withholding obligation as described in paragraph 5(a).  In the event that
withholding in Shares is prohibited or problematic under applicable law or
otherwise may trigger adverse consequences to Cigna or your Employer, your
Employer may withhold Tax-Related Items required to be withheld in cash from
your regular salary and/or wages, or other amounts payable to you.  By accepting
the Units, you expressly consent to the withholding of applicable Tax-Related
Items as provided for hereunder.  You agree to pay Cigna or your Employer any
amount of Tax-Related Items that Cigna or your Employer may be required to
withhold or account for as a result of your participation in the Plan that
cannot be satisfied by the means described above. All other Tax-Related Items
related to the Units and any Shares acquired pursuant to the Units are your sole
responsibility.

 

6.             Book-Entry Shares; Sale of Shares

 

(a)           Upon payment of the Shares as described in paragraph 2, Cigna (or
a custodian appointed by Cigna) will hold your Shares in book-entry form in a
Stock Account.  That is, a record of your Share ownership will be kept
electronically, and you will not risk losing any Share certificates.  A
certificate for vested Shares will be issued to you only if you ask for one, but
not if you have engaged in a Violation (described in paragraph 7(c)).

 

(b)           You may generally sell or transfer the Shares at any time, but
your right to sell the Shares may be limited by Cigna.  This right is subject to
the terms of Cigna’s Securities Transactions and Insider Trading Policy, and
Cigna reserves the right, for any reason at any time, to suspend or delay action
on any request you make to sell the Shares.

 

5

--------------------------------------------------------------------------------



 

7.             Conditions of Grant

 

(a)           By accepting the grant, you are agreeing:

 

(1)           to the Inventions provision in paragraph 7(b);

 

(2)           to notify Cigna if you accept an offer to perform services for any
individual or entity during the Restricted Time (as defined below).  Such notice
shall be provided by email to Cigna Shareholder Services
(shareholderservices@Cigna.com) within 10 days of your acceptance of the offer
and shall identify the individual or entity and your anticipated start date;

 

(3)           to disclose the terms of the Promises (including, without
limitation, your obligations related to non-solicitation and non-competition
below) and the consequences of a Violation to any individual or entity for whom
you perform services during the 12 month period immediately following your
Termination of Employment; and

 

(4)           not to engage in any Violation described in paragraph 7(c)

 

You understand and agree that the conditions of grant set forth in this
paragraph 7(a) are a material part of the inducement for Cigna’s granting you
the Units and essential pre-conditions to your eligibility to exercise any
rights associated with the grant and retain any benefit from the vesting of the
Units and issuance of the Shares.

 

(b)           Inventions

 

(1)           You hereby assign and promise to assign to Cigna companies or
their designee, all your right, title, and interest in and to any and all
current and future Inventions.  You acknowledge that all original works of
authorship which you make (whether alone or jointly with others) within the
scope of your Cigna company employment and which are protectable by copyright
are “works made for hire,” as defined in the United States Copyright Act.

 

(2)           You agree to (i) maintain and make available adequate current
records, including electronic records, notes, sketches and drawings, of all
Inventions you make, and (ii) disclose such Inventions in writing upon request.
These records will remain the property of Cigna companies.

 

(3)           If in the course of your Cigna company employment, you incorporate
a Prior Invention into any Cigna company work product, you grant Cigna companies
a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to use
the Prior Invention as part of or in connection with the work product. Within 45
days after the date of this grant, you agree to notify Cigna Shareholder
Services (shareholderservices@Cigna.com) of any Prior Inventions that you are
not assigning under this paragraph 7(b).

 

(4)           “Inventions” means any and all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets,
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you have or
will solely or jointly conceive, develop, reduce to practice, or fix during your
Cigna company employment.

 

(5)           “Prior Inventions” means all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and

 

6

--------------------------------------------------------------------------------



 

development which you conceived, developed, reduced to practice or fixed before
your Cigna company employment and which belong to you.

 

(c)           Violation.

 

You will engage in a “Violation” if, directly or indirectly, you engage in any
willful misconduct as described in paragraph 7(c)(1) below or you break any of
the “Promises” in paragraphs 7(c)(2) through (7) below:

 

(1)           Willful Misconduct:

 

(A)          You have a Termination of Employment initiated by a Cigna company
because you engaged in conduct that constitutes a gross violation of Cigna’s
Code of Ethics and Principles of Conduct or other employment policies.

 

(B)          You do anything else while an employee of any Cigna company that is
not discovered by the company until after your Termination of Employment and
that would, if you had still been employed at the time of the discovery, be
reason for your Termination of Employment for willful misconduct, as described
above.

 

(2)           Promise Not To Compete against Cigna Companies:

 

(A)          You Promise not to Provide Services to any Cigna Competitor during
the Restricted Time in the Restricted Area, if the services you would perform
for the Cigna Competitor are Similar Services.

 

“Cigna Company,” “Cigna Competitor,” “Provide Services,” “Restricted Area,”
“Restricted Time” and “Similar Services” are defined in paragraphs
7(c)(2)(C) through (G).

 

You acknowledge and agree that you have had access to and received Confidential
Information (described in paragraph 7(c)(5)(B) below) and the above time and
geographic restrictions are reasonable and necessary to protect Cigna’s business
and Confidential Information.

 

(B)          If you are in an executive employee role (as classified and
determined by Cigna) on your Termination of Employment date:

 

In addition to the Promise in paragraph 7(c)(2)(A) above, you also Promise not
to Provide Services to any Cigna Competitor during the Restricted Time in the
Restricted Area, if the services you would perform for the Cigna Competitor
relate to any products or services similar to those sold, developed, supplied,
manufactured or researched by any Cigna Company with which you were involved, or
for which you were responsible, during the six months preceding your Termination
of Employment.

 

You acknowledge and agree that:

 

(i)            Cigna’s business competes on a global basis;

 

(ii)           Cigna’s sales and marketing plans are for continued expansion
throughout the United States of America and globally;

 

(iii)          You have had access to and received Confidential Information
(described in paragraph 7(c)(5)(B) below); and

 

7

--------------------------------------------------------------------------------



 

(iv)          The time restrictions and geographic scope of this non-competition
restriction are reasonable and necessary to protect Cigna’s business and
Confidential Information.

 

(C)          “Cigna Company” means any Cigna company to which you gave services,
for which you were responsible or for whose business you were in any manner
responsible, in the 12 months immediately before your Termination of Employment.

 

(D)          “Cigna Competitor” means any business that competes directly or
indirectly with any Cigna Company’s product or service, including but not
limited to medical, dental, other healthcare, disability, life, travel and
accident insurance coverages, plans and programs and related products and
services.

 

(E)           “Provide Services” means becoming employed by, working as a
consultant or independent contractor for, or in any way rendering services or
assistance to a person, business or other entity.

 

(F)           “Restricted Area” means any country in the world where:

 

(i)            on your Termination of Employment date, any Cigna Company
develops, sells, supplies, manufactures or researches its products or services;
or

 

(ii)           within three months after your Termination of Employment date,
any Cigna Company plans to develop, sell, supply, manufacture or research
products or services;

 

to the extent that, during the six-month period ending on your Termination of
Employment date, you have had at least partial responsibility for, or material
involvement in, those products or services in that country.

 

(G)          “Restricted Time” means any time during the period that starts on
the Grant Date and ends six months after your Termination of Employment date.

 

(H)          “Similar Services” means services similar to the services you
perform, or for which you have responsibility, at a Cigna Company within the
Restricted Area during the six-month period that ends on your Termination of
Employment date.

 

(3)           Promise Not To Solicit or Hire Cigna Company Employees:

 

(A)          You Promise that, at any time during your Cigna company employment
and the period that ends 12 months after your Termination of Employment, you
will not:

 

(i)            Solicit any employee of any Cigna company to terminate his/her
employment with, or otherwise cease his/her relationship, contractual or
otherwise, with that Cigna company; or

 

(ii)           Hire any employee of any Cigna company.

 

(B)          The restriction in paragraph 7(c)(3)(A) will apply only to
Soliciting or hiring those Cigna company employees with whom you were personally
involved in hiring, or with whom you worked, during your employment with Cigna
and who:

 

8

--------------------------------------------------------------------------------



 

(i)            had Material Contact (as defined in paragraph 7(c)(4)(B)) with
Cigna company customers or suppliers in performing their Cigna company job
duties; or

 

(ii)           was a member of the management team of any Cigna company; or

 

(iii)          was employed at Career Band 5 or above.

 

(C)          This paragraph 7(c)(3) will not apply to applications for
employment submitted voluntarily by any Cigna employee, in response to a general
advertisement or otherwise, so long as neither you, nor anyone acting on your
behalf or in response to information provided by you, otherwise Solicits the
employees to leave Cigna.

 

(D)          To “Solicit” means to entice, encourage, persuade, or solicit, or
to attempt to entice, encourage, persuade or solicit.

 

(4)           Promise Not To Solicit Cigna Company Customers:

 

(A)          You Promise that, at any time during your Cigna company employment
and the period that ends 12 months after your Termination of Employment, you
shall not:

 

(i)            Solicit any Cigna company customer to end all or any part of an
existing relationship, contractual or otherwise, with that Cigna company;

 

(ii)           Solicit any Cigna company customer to reduce the volume of their
business dealings with Cigna; or

 

(iii)          Solicit any potential Cigna company customer to enter into any
business arrangements with you or any business which you may become employed by,
or affiliated in any way with, after leaving any Cigna company, if such business
arrangements would compete in any way with any business that Cigna company has
conducted, or has been planning to conduct, during the 12-month period ending on
the date of the Violation.

 

(B)          The Promise in paragraph 7(c)(4)(A) above applies only to a
customer or potential customer with whom you had any Material Contact while
employed by any Cigna company.  “Material Contact” means you:

 

(i)            Had material business dealings with the customer on behalf of any
Cigna company within the three-year period ending on the date of the
Solicitation;

 

(ii)           Were responsible for supervising or coordinating the dealings
between any Cigna company and the customer or potential customer anytime during
the three-year period ending on the date of the Solicitation; or

 

(iii)          Obtained, at any time, trade secrets or confidential information
about a customer or potential customer with whom you had contact as a result of
your employment by any Cigna company.

 

(C)          “Solicit” is defined in paragraph 7(c)(3)(D).

 

9

--------------------------------------------------------------------------------



 

(5)           Promise Not To Disclose Cigna Companies’ Confidential Information:

 

(A)          You Promise not to disclose any Confidential Information to any
third-party at any time, whether during or after your employment, without the
prior written consent of Cigna (except to the extent required by an order of a
court having competent jurisdiction or a properly issued subpoena) unless that
Confidential Information was previously disclosed publicly by Cigna or has
become public knowledge (other than by your disclosure). Nothing in this
Confidentiality provision prohibits you or your counsel from initiating
communications directly with, or responding to any inquiry from, or providing
testimony before any self-regulatory organization or any state or federal
regulatory authority.  In the event that you are required to disclose
Confidential Information pursuant to a subpoena or other law or regulation, you
shall notify Cigna promptly upon learning that you have been subpoenaed or are
otherwise required or compelled to divulge Confidential Information.

 

(B)          “Confidential Information” means any Cigna company trade secrets,
confidential information, or proprietary materials, including but not limited to
customer lists, financial records, marketing plans and sales plans.

 

(6)           Promise to Cooperate With Cigna in Investigations or Litigation:

 

(A)          You Promise that, at any time after your Termination of Employment,
you will cooperate with Cigna in (i) all investigations of any kind,
(ii) helping to prepare and review documents and meeting with Cigna attorneys,
and (iii) providing truthful testimony as a witness or a declarant during
discovery and/or trial in connection with any present or future court,
administrative, agency, or arbitration proceeding involving any Cigna company
and with respect to which you have relevant information.

 

(B)          Cigna agrees that it will reimburse you, upon production of
appropriate receipts and in accordance with Cigna’s then existing Business
Travel Reimbursement Policy, the reasonable business expenses (including air
transportation, hotel, and similar expenses) incurred by you in connection with
such assistance.  You must present to Cigna for reimbursement all receipts for
those expenses within 45 days after you incur the expenses.

 

(7)           Promise to Assist with Patent and Copyright Registrations:

 

(A)          You Promise that, during your Cigna company employment and after
your Termination of Employment, you will assist Cigna companies, should they
request and at Cigna’s expense, to secure their rights (including any
copyrights, patents, trademarks or other intellectual property rights) in or
relating to the Inventions in any and all countries, including by:

 

(i)           disclosing to Cigna companies all pertinent information and data;
and

 

(ii)          executing all applications, assignments or other instruments
necessary to apply for and obtain these rights and assign them to Cigna
companies.

 

(d)           (1)           If you were an Executive Officer (subject to the
requirements of Section 16(a) of the Exchange Act) at any time during the
24-month period before the date of the Violation, the People Resources Committee
will determine whether you engaged in a Violation and will have the sole
discretion to waive your obligation to make all or any part of the Payment
(described in paragraph 8) and to impose conditions

 

10

--------------------------------------------------------------------------------



 

on any waiver.

 

(2)           Otherwise, Cigna’s Senior Human Resources Officer, or his or her
designee, will determine whether you engaged in a Violation and will have the
sole discretion to waive your obligation to make all or any part of the Payment
and to impose conditions on any waiver.

 

(3)           Determinations of the People Resources Committee, Cigna’s Senior
Human Resources Officer, or his or her designee, will be final and binding on
all parties.

 

8.             Consequences of a Violation: Payment to Cigna

 

Important: This paragraph 8 is not Cigna’s only remedy for a Violation.  Cigna
may seek any additional legal or equitable remedy, including an injunction
described in paragraph 9, for a Violation.

 

(a)           If you engage in any Violation at any time:

 

(1)           You will immediately forfeit all unvested Units; and

 

(2)           No payment will be made for any Units that have vested under
paragraph 2(b) if the Violation occurs before the applicable Payment Date.

 

(b)           You must immediately make the Payment described in paragraph
8(c) to Cigna in the manner described in paragraph 8(d) if:

 

(1)           You engage in a Violation described in paragraph 7(c)(2) (compete
against Cigna), 7(c)(3) (Solicit or hire Cigna employees) or 7(c)(4) (Solicit
Cigna customers); or

 

(2)           You engage in a Violation described in paragraph 7(c)(1) (willful
misconduct), 7(c)(5) (disclose Confidential Information),7(c)(6) (fail to
cooperate) or 7(c)(7) (fail to assist) at any time.

 

(c)           “Payment” is the value you realize from any Units that are paid
under paragraph 3 during the 12-month period ending on the date of the
Violation.  The Payment will equal:

 

(1)           The number of Units that are paid during that 12-month period;

 

multiplied by

 

(2)           The Fair Market Value of the Shares issued on the Payment Date for
those Units;

 

plus

 

(3)           The total amount of all Dividend Equivalent Right and actual
dividends, if any, paid to you on those Units or Shares through the date of the
Payment described in paragraph 8(d).

 

(d)           Cigna will recover the Payment from you by any means permitted by
applicable law, at the sole discretion of Cigna management, including but not
limited to any or all of the following methods:

 

(1)           If you have any Shares in a Stock Account or in any other account
in book-entry form when a Violation occurs, Cigna will take back from you the
whole number of Shares that has a total Fair Market Value as of the date of the
Violation up to, but not more than, the Payment amount.

 

(2)           Cigna will, to the extent permitted by applicable law, reduce:

 

(A)          The amount of any payments that any Cigna company owes you for any
reason (including without limit any payments owed to you under any nonqualified
retirement, deferred compensation or other plan or

 

11

--------------------------------------------------------------------------------



 

arrangement) by

 

(B)          The Payment amount.

 

This reduction will not occur until the date a future payment to you is due.

 

(3)           Cigna will send you a written notice and demand for all or part of
any Payment amount.  Within 30 days after you receive that notice and demand,
you must make the Payment to Cigna.

 

9.             Consequences of a Violation: Injunction

 

You agree that:

 

(a)           Cigna will be entitled to ask a court of competent jurisdiction to
issue an order (an injunction) that requires you to take action and/or that
prohibits you from taking action, as needed to ensure that you keep all of the
Promises described in paragraph 7(c)(2) through (7), and Cigna will not be
required to post a bond in order to seek or obtain the injunction;

 

(b)           Any breach or threatened breach of any of the Promises would cause
irreparable injury to Cigna, and monetary damages alone would not provide an
adequate remedy; and

 

(c)           The remedies described in paragraph 9(a) are in addition to any
other rights and remedies Cigna may have at law or in equity.

 

10.          Consequences of a Violation: Designation of Cigna as Agent and
Attorney-in-Fact for Inventions

 

You agree that:

 

(a)           If Cigna Companies are unable to obtain your signature on any
instruments needed to secure their rights in or relating to the Inventions
pursuant to paragraph 7(c)(7)(A); then

 

(b)           You hereby appoint Cigna companies and their duly authorized
officers as your agents and attorneys in fact to act for and on your behalf to
execute and file any documents and take other actions as may be necessary for
Cigna companies to secure those rights. You agree to execute documents and take
other actions as may be necessary under local law to effectuate this
appointment.

 

11.          Agreeing to Assume Risks

 

Cigna, its stock plan administrator and its transfer agent will try to process
your stock transaction requests in a timely manner; however, Cigna makes no
promises or guarantees to you relating to the market price of the Shares or to
the time it may take to act on your request to sell the Shares or deliver stock
certificates.  By accepting this Restricted Stock Unit grant:

 

(a)           You acknowledge that the action you request may not be completed
until several days (or in the case of delivery of stock certificates, several
weeks) after you submit it.

 

(b)           You agree to assume the risks, including the risk that the market
price of the Shares may change, related to delays described in paragraph 11(a):

 

(1)           Between the time you ask for any Shares to be sold and the time
your Shares are actually sold; and

 

(2)           Between the time you ask for stock certificates to be delivered to
you or your broker and the time the certificates are delivered.

 

12

--------------------------------------------------------------------------------



 

12.          Applicable Law

 

You understand and agree that:

 

(a)           The terms and conditions of this Restricted Stock Unit grant
(including any Violation and the consequences of any Violation) and all
determinations made under the Restricted Stock Unit Grant Agreement, the Plan,
and these Terms and Conditions will be interpreted under the laws of the State
of Delaware, without regard to its conflict of laws rule;

 

(b)           Any action by you or Cigna seeking emergency, temporary or
permanent injunctive relief will be resolved exclusively in a federal or state
court in the State of Delaware where venue is appropriate and that has subject
matter jurisdiction over the dispute (collectively, “Delaware Courts”);

 

(c)           Delaware is a convenient forum for resolving any action by you or
Cigna seeking emergency, temporary or permanent injunctive relief; and

 

(d)           You and Cigna consent to the exercise of personal jurisdiction
over the parties by a Delaware Court in any action by you or Cigna seeking
emergency, temporary or permanent injunctive relief.

 

13.          Arbitration

 

You agree and understand that:

 

(a)           Except as provided in paragraph 12, any dispute over any of the
terms and conditions that apply to this Restricted Stock Unit grant will be
resolved exclusively under the Cigna Employment Dispute Arbitration Policy and
its Rules and Procedures as may be in effect when the dispute arises;

 

(b)           You are waiving your right to have those disputes decided by a
judge or jury in a court of law, and instead you are agreeing to submit those
disputes exclusively to mandatory and binding final arbitration; and

 

(c)           While you or Cigna may seek emergency, temporary or permanent
injunctive relief from a court in accordance with applicable law, after the
court has issued a decision about that relief, you and Cigna will submit the
dispute to final and binding arbitration under the Cigna Employment Dispute
Arbitration Policy pursuant to this paragraph 13.

 

14.          Discretionary Nature of Grant; No Vested Rights

 

You acknowledge and agree that:

 

(a)           The Plan is established voluntarily by Cigna and is discretionary
in nature and may be amended, cancelled, or terminated by Cigna, in its sole
discretion, at any time;

 

(b)           The grant of the Units under the Plan is a voluntary one-time
benefit and does not create any contractual or other right to receive a future
grant of Units or future benefits in lieu of Units.

 

(c)           Future grants, if any, will be at the sole discretion of Cigna,
including, but not limited to, the form and timing of any grant, the number of
Units granted and the vesting provisions.

 

(d)           Any amendment, modification or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of your employment
with your Employer.

 

13

--------------------------------------------------------------------------------



 

(e)           The future value of the Units is unknown, indeterminable, and
cannot be predicted with certainty.

 

(f)            No claim or entitlement to compensation or damages shall arise
from forfeiture of the Units resulting from the Termination of Employment (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or rendering services
or the terms of your employment agreement, if any), and in consideration of the
grant of the Units to which you are otherwise not entitled, you irrevocably
agree never to institute any claim against your Employer, Cigna or any other
Subsidiary or Affiliate, waive your ability, if any, to bring any such claim,
and releases your Employer, Cigna and any other Subsidiary or Affiliate from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, you shall
be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claim.

 

(g)           Neither your Employer, Cigna nor any other Subsidiary or Affiliate
shall be liable for any foreign exchange rate fluctuation between your local
currency and the United States Dollar that may affect the value of the Units or
of any amounts due to you pursuant to payment of the Units.

 

(h)           The grant of the Units shall not create any employment
relationship with Cigna or any of its Subsidiaries or Affiliates.  Further, the
grant of the Units shall not confer upon you any right of continued employment
with your Employer nor limit in any way the right of your Employer to terminate
your employment at any time.

 

15.          Termination Indemnities

 

Your participation in the Plan is voluntary.  The value of the Units and any
other awards granted under the Plan is an extraordinary item of compensation
outside the scope of your employment (and your employment contract, if any). 
Any grant under the Plan, including the grant of the Units, is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension, holiday pay or retirement benefits or similar payments.

 

16.          Compliance

 

As a condition of the grant of the Units, you agree to:

 

(a)           Repatriate all payments attributable to the Units in accordance
with local foreign exchange rules and regulations in your country of residence
(and country of employment, if different);

 

(b)           Take any and all actions, and consent to any and all actions taken
by Cigna and/or its Subsidiaries, as may be required to allow Cigna and/or its
Subsidiaries to comply with local laws, rules and regulations in your country of
residence (and country of employment, if different); and

 

(c)           Take any and all actions that may be required to comply with your
personal legal and tax obligations under local laws, rules and regulations in
your country of residence (and country of employment, if different).

 

14

--------------------------------------------------------------------------------



 

17.          No Public Offering of Securities

 

The grant of the Units is not intended to be a public offering of securities in
your country of residence (and country of employment, if different).  Cigna has
not submitted any registration statement, prospectus or other filings with the
local securities authorities (unless otherwise required under local law).

 

18.          Insider Trading Laws

 

By participating in the Plan, you expressly agree to comply with Cigna’s
Securities Transactions and Insider Trading Policy and any other of its policies
regarding insider trading or personal account dealing applicable to you. 
Further, you expressly acknowledge and agree that, depending on your country of
residence or your broker’s, or where the Shares are listed, you may be subject
to insider trading restrictions and/or market above laws which may affect your
ability to accept, acquire, sell or otherwise dispose of the Shares, rights to
the Shares (e.g., the Units) or rights linked to the value of the Shares, during
such times you are considered to have, “inside information” or similar types of
information regarding Cigna as defined by the laws or regulations in the
applicable country.  Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you place before you possessed such
information.  Furthermore, you may be prohibited from (a) disclosing such
information to any third party (other than on a “need to know” basis) and
(b) “tipping” third parties or causing them otherwise to buy or sell securities
(including other employees of Cigna or any of its Subsidiaries or Affiliates). 
Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Cigna
policies.  You expressly acknowledge and agree that it is your responsibility to
comply with any applicable restrictions, and you should consult your personal
advisor for additional information on any trading restrictions that may apply to
you.

 

19.          Electronic Delivery and Acceptance

 

Cigna may, in its sole discretion, decide to deliver any documents related to
the Units or other awards granted to you under the Plan by electronic means. 
You hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Cigna or a third party designated by Cigna.

 

20.          English Language

 

If you are resident outside of the United States, you acknowledge and agree that
it is your express intent that the Restricted Stock Unit Grant Agreement, these
Terms and Conditions, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Units, be drawn up
in English.  If you have received these Terms and Conditions, the Plan or any
other documents related to the Units translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

 

21.          Addendum

 

Notwithstanding any provisions of these Terms and Conditions to the contrary,
the Units shall be subject to any special terms and conditions for your country
of residence (and country of employment, if different) set forth in an addendum
to these Terms and Conditions (an “Addendum”).  Further, if you transfer your
residence and/or employment to another country reflected in an Addendum to these
Terms and Conditions at the time of transfer, the special terms and conditions
for such country will apply to you to the extent Cigna determines, in its sole

 

15

--------------------------------------------------------------------------------



 

discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local law, rules and regulations or to
facilitate the operation and administration of the award and the Plan (or Cigna
may establish alternative terms and conditions as may be necessary or advisable
to accommodate your transfer).  In all circumstances, any applicable Addendum
shall constitute part of these Terms and Conditions.

 

22.          Additional Requirements

 

Cigna reserves the right to impose other requirements on the Units, any Shares
acquired pursuant to the Units, and your participation in the Plan, to the
extent Cigna determines, in its sole discretion, that such other requirements
are necessary or advisable in order to comply with local law, rules and
regulations or to facilitate the operation and administration of the award and
the Plan.  Such requirements may include (but are not limited to) requiring you
to sign any agreements or undertakings that may be necessary to accomplish the
foregoing.

 

23.          Data Privacy Consent

 

Cigna is located at 900 Cottage Grove Road, Bloomfield, Connecticut 06002,
United States of America and grants Units under the Plan to employees of Cigna
and its Subsidiaries and Affiliates in its sole discretion.  In conjunction with
Cigna’s grant of the Units under the Plan and its ongoing administration of such
awards, Cigna is providing the following information about its data collection,
processing and transfer practices.  In accepting the grant of the Units, you
expressly and explicitly consent to the personal data activities as described
herein.

 

(a)           Data Collection, Processing and Usage.  Cigna collects, processes
and uses your personal data, including your name, home address, email address,
telephone number, date of birth, social insurance number or other identification
number, salary, citizenship, job title, any Shares or directorships held in
Cigna, and details of all Units or any other equity compensation awards granted,
canceled, exercised, vested, or outstanding in your favor, which Cigna receives
from you or the Employer.  In granting the Units under the Plan, Cigna will
collect your personal data for purposes of allocating Shares and implementing,
administering and managing the Plan.  Cigna’s legal basis for the collection,
processing and usage of your personal data is your consent.

 

(b)           Stock Plan Administration Service Provider.  Cigna transfers your
personal data to Fidelity Stock Plan Services, LLC, an independent service
provider based in the United States, which assists Cigna with the
implementation, administration and management of the Plan (the “Stock Plan
Administrator”).  In the future, Cigna may select a different Stock Plan
Administrator and share your personal data with another company that serves in a
similar manner.  The Stock Plan Administrator will open / maintain an account
for you to receive and trade Shares acquired under the Plan.

 

(c)           International Data Transfers.  Cigna and the Stock Plan
Administrator are based in the United States.  You should note that your country
of residence may have enacted data privacy laws that are different from the
United States.  Cigna’s legal basis for the transfer of your personal data to
the United States is your consent.

 

(d)           Voluntariness and Consequences of Consent Denial or Withdrawal. 
Your participation in the Plan and your grant of consent is purely voluntary. 
You may deny or withdraw your consent at any time.  If you do not consent, or if
you later withdraw your consent, you may be unable to participate in the Plan. 
This would not affect your existing employment or salary; instead, you merely
may forfeit the opportunities associated with the Plan.

 

16

--------------------------------------------------------------------------------



 

(e)           Data Subjects Rights.  You may have a number of rights under the
data privacy laws in your country of residence.  For example, your rights may
include the right to (i) request access or copies of personal data Cigna
processes, (ii) request rectification of incorrect data, (iii) request deletion
of data, (iv) place restrictions on processing, (v) lodge complaints with
competent authorities in your country of residence, and/or (vi) request a list
with the names and addresses of any potential recipients of your personal data. 
To receive clarification regarding your rights or to exercise your rights, you
should contact your local human resources department.

 

24.          Miscellaneous

 

(a)           If a court of competent jurisdiction determines that any provision
of these Terms and Conditions is unenforceable as written, that provision will
be enforceable to the maximum extent permitted by law and will be reformed by
the court to make the provision enforceable in accordance with Cigna’s intent
and applicable law.

 

(b)           Cigna’s failure to enforce any provision of this Restricted Stock
Unit grant will not be interpreted as a waiver of its right to enforce that
provision in the future.

 

25.          Acceptance

 

If you disagree with any of these Terms and Conditions, including those in
paragraphs 7, 8, 9, 10 and 23, YOU MUST NOT ACCEPT THE RESTRICTED STOCK UNIT
GRANT.  If you sign the Restricted Stock Unit grant, or acknowledge your
acceptance electronically or otherwise, you will be:

 

(a)           Agreeing to all the terms and conditions of the Restricted Stock
Unit grant including the Inventions provision in paragraph 7(b) and the Promises
in paragraph 7(c);

 

(b)           Warranting and representing to Cigna that you are, and will
remain, in full compliance with those terms and conditions;

 

(c)           Authorizing Cigna to recover the Payment described in paragraph 8
and seek an injunction described in paragraph 9, if you engage in a Violation;
and

 

(d)           Appointing Cigna as your agent and attorney-in-fact to secure
rights with respect to Inventions if unable to obtain your signature as
described in paragraph 10.

 

[Year] Global RSU Agreement including Terms and Conditions

 

17

--------------------------------------------------------------------------------